Title: From John Adams to Robert R. Livingston, 6 September 1782
From: Adams, John
To: Livingston, Robert R.



The Hague Septr. 6th. 1782
Sir

In your Letter of 5th. March, You ask “whether this Power has entered into any Treaty with France since the War, and whether any such thing is in Contemplation?” They have made no Treaty; but a Convention concerning Re-captures, which You must have seen in the Papers. The East India Company have concerted Operations with France in the East Indies; and the Prince, by the Resolution of the States, has concerted Operations in these European Seas for this Campaign, and the City of Amsterdam has lately proposed in the States of Holland, to renew the Concert for next Year, and to revive an old Treaty of Commerce with France. In my Letter of the 18th. August, I have sent You a Copy of the Instructions to their Ministers for Peace, “not to make Peace, Truce or Armistice, but with the simultaneous Concurrence of all the belligerent Powers,” among whom the United States of America are certainly one in the Sense and Meaning of their High Mightinesses.
You observe, Sir, “that France is interested with Us, in procuring a public Acknowledgment of our Independence.” You desire me to write freely and my own Disposition inclines me to do so. This is a delicate Subject, and requires to be cautiously handled. Political Jealousy is very different from a suspicious Temper. We should contemplate the Vices naturally allied to the greatest Virtues. We should consider the Fevers that lie near an high state of Health. We should consider the Maxim that is laid down by all the political Writers in the World, and the Fact that is found in all Histories, “that in Cases of Alliance between unequal Powers, almost all the Advantages ever did and ever will accrue to the greatest.” We should observe in the Abby Raynal’s History of this Revolution, that there is a Party in France that blame the Ministry for putting themselves into the Chains “Fers” of Congress, and for not keeping Us dependent enough upon them. Is it not natural for them to wish to keep Us dependent upon them, that We might be obliged to accept such Terms of Peace, as they should think would do for Us? If the House of Bourbon should be suspected by any neutral Power to grow too fast in Wealth and Force, and be disposed to form a League against it, is it not natural for it to wish, that We may be kept from any Connections with such Powers, and wholely connected with it, so as to be obliged to engage with it in all its Wars. It is impossible for me to prove, that the delay of Spain to acknowledge our Independence has been concerted between the French and Spanish Ministry: but I candidly ask any Man, who has attended to the Circumstances of this War, if he has not seen Cause to suspect it? For my own part I have no doubt of it, and I don’t know that We can justly censure it. I have ten thousand Reasons which convince me, that one Minister at least has not wished that We should form Connections with Holland, even so soon as We did, or with any Power, altho’ he had no right, and therefore would not appear openly to oppose it. When I took Leave of that Minister to return to America in the Spring of 1779, he desired me expressly to advise Congress to attend to the Affairs of the War, and leave the Politicks of Europe to them, “et laisser la politique à nous.” In 1777 or 1778, when Mr. Lee and I proposed to Dr. Franklin to go to Holland, or consent that one of Us should go, the Doctor would not, but wrote to that Minister, upon it, and recd. an Answer, which he shew me, advising against it: and when I recd. my Letter of Credence here, the Minister here, who follows the Instructions communicated by that Minister, took all possible Pains to persuade me against communicating it; and Dr. Franklin, without Reserve in Word and Writing, has constantly declared, that Congress were wrong in sending a Minister to Berlin, Vienna, Tuscany, Spain, Holland and Petersbourg, and Dr. F. is as good an Index of that Minister’s Sentiments, as I know.
Now I avow myself of a totally opposite System, and think our indispensible Duty, as it is our undoubted Right, to send Ministers to other Courts, and endeavour to extend our Acquaintance, Commerce and political Connections with all the World, and have pursued this System, which I took to be also the Wish of Congress and the Sense of America, with Patience and Perseverance, against all Dangers, Reproaches, Misrepresentations and Oppositions, until, I thank God, he has enabled me to plant the Standard of the United States at the Hague, where it will wave forever. I am now satisfied, and dread nothing. The Connection with Holland is a sure Stay. Connected with Holland and the House of Bourbon, We have nothing to fear. I have entered into this detail, in Answer to your Enquiry, and the only use of it I would wish to make is this—to insist upon seeing with our own Eyes, using our own Judgment, and acting an independent part; and it is of the last Importance We should do it now thus early, otherwise We should find it very difficult to do it hereafter. I hope I have given You my Sentiments, as You desired, with Freedom, and that Freedom I hope will give no offence either in America or France, for certainly none is intended.
In your favor of 22d of May, You direct me to draw upon Dr. Franklin for my Salary, and to send my Accounts to You. My Accounts, Sir, are very short, and shall be sent as soon as the perplexity of the Treaty is over. As to drawing on Dr. Franklin, I suppose this was upon Supposition, that We had no money here. There is now near a Million and an half of Florins, so that I beg I may be permitted to receive my Salary here.
I have transmitted to Mr. Dana your Dispatches, as desired in your’s of 29th. May, reserving an Extract for publication in the Gazettes, which the French Ambassador is of opinion, as well as others, will have a great Effect in Europe. Your Letter is extreamly well written, and Mr. Dumas has well translated it, so that it will appear to Advantage.
Your’s of the 30th. May affords me the pleasure of knowing, that You have recd. some Letters from me this Year, and am glad You inclined to lay that of 21st. February before Congress. By this time I hope that all Objections are removed to the Memorial, but in order to judge of the full effect of that Memorial, three Volumes of the Politique Hollondais, several Volumes of De Post Van Neder Rhin, all the Dutch Gazettes for a whole Year, and the Petitions of all the Cities should be read, for there is not one of them but what clearly shews the Propriety of presenting that Memorial, whose influence and effect, tho’ not sudden, has been amazingly extensive. Indeed the French Ambassador has often signified to me lately, and more than once in express words, “Monsieur, votre fermeté a fait un très bon effet ici.”
The Cypher was not put up in this Duplicate; and I suppose the original is gone on to Mr. Dana in a Letter I transmitted him from You some time ago, so that I should be obliged to You for another of the same part.
Rodney’s Victory came, as You hoped it would, too late to obstruct me. I was well settled at the Hague, and publickly recieved by the States and Prince before We recieved that melancholy News. If it had arrived sometime sooner, it might have deranged all our Systems, and this Nation possibly might have been now seperately at Peace; which shews the Importance of watching the Time and Tide, which there is in the Affairs of Men.
You require, Sir, to be furnished with the most minute detail of every step, that Britain may take towards a Negotation for a general or partial Peace. All the details towards a partial Peace are already publick in the Newspapers, and have all been ineffectual. The States General are firm against it, as appears by their Instructions to their Ministers. Since the Conversations between me and Diggs first, and Mr. Laurens afterwards, there has been never any Message, directly or indirectly, by Word or writing, from the British Ministry to me. It was my decided Advice, and earnest Request by both that all Messages might be sent to Paris to Dr. Franklin and the Comte de Vergennes, and this has been done. Dr. Franklin wrote me, that he should keep me informed of every thing that passed by Expresses, but I have had no Advice from him since the second of June. Your Dispatches have all gone the same way, and I have never had an Hint of any of them. I hope that Dr. Franklin and Mr. Jay have had positive Instructions to consent to no Truce or Armistice; and to enter into no Conferences with any British Minister, who is not authorised to treat with the United States of America.
Some Weeks ago, I agreed with the Duke de la Vauguyon to draw up a Project of a Memorial to their High Mightinesses, proposing a triple or quadruple Alliance, according to my Instruction to that purpose. The Duke, in his private Capacity, has declared to me often, that he is of opinion, that it would be adviseable to make this Proposition, as soon as the Treaty of Commerce is signed; but could not give me any ministerial Advice, without consulting the Comte de Vergennes. We agreed, that he should transmit the Project to the Comte. Two days ago the Duke called upon me, and informed me, that he had the Comte’s Answer, which was, that he did not think this the time, because it would tend to throw Obscurity upon the Instructions lately given by the States General to Mr. Brantzen, not to make any Treaty or Armistice, but simultaneously with all the belligerent Powers.
By the 10th. Article of the Treaty of Alliance, the Invitation or Admission is to be made by Concert. From my Instructions I supposed, and suppose still, that the Concert was made at Philadelphia between Congress and the Chevalier de la Luzerne, by the order of the King his Master: and my Instruction being positive and unconditional to make the Proposition, I shall be somewhat embarrased. On the one hand, I would preserve not only a real Harmony, but the Appearance of it, betwean all Steps of mine and the Councils of the French Ministers. On the other, I would obey my Instructions, especially when they are so fully agreable to me, at all Events. The Proposition would have a good Effect in England, in Holland, in France, America, and in all the Neutral Countries, as I think, and it could do no harm that I can foresee. Nay further, I am persuaded, that the French Ministry themselves, if they were to give me their private Opinions, as the Duke de la Vauguyon does, would be glad if I should make the Proposition against their Advice. It is possible however, that they may secretly chuse (notwithstanding the Offer made at Philadelphia) not to be bound in an Alliance with America and Holland. They may think they shall have more Influence with their Hands unbound, even to a System that they approve and mean to pursue. It is amidst all these doublings and windings of European Politicks, that American Ministers have to decide and act. The Result is clear in my Mind, that altho’ it is proper to be upon good Terms, and be communicative and confidential with the French Ministers, yet We ought to have Opinions, Principles and Systems of our own, and that our Ministers should not be bound to follow their Advice, but when it is consonant to our own; and that Congress should firmly support their own Ministers against all secret Insinuations. They must see that a Minister of their’s who is determined, as he is bound in honor to be free and independent, is not in a very delectable or enviable Situation in Europe, as yet.
There is but one Alternative. Either Congress should recall all their Ministers from Europe, and leave all Negotiations to the French Ministry, or they must support their ministers against all Insinuations. If Congress will see with their own Eyes, I can assure them, without fear of being contradicted, that neither the Colour, Figure or magnitude of Objects, will always appear to them exactly as they do to their Allies. To send Ministers to Europe, who are supposed by the People of America to see for themselves, while in effect they see or pretend to see nothing but what appears thro’ the Glass of a French Minister, is to betray the just Expectations of that People.

I have the honor to be, Sir, with great Consideration and Esteem your most obedient & most humble Servant.
John Adams

